DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment filed 1/6/2022 is acknowledged.
Amendments to the Specification are acknowledged and approved, the previous objection is withdrawn.
Terminal Disclaimer is acknowledged and accepted, the double patenting rejections are withdrawn.
Claims 21, 24, 28, and 34 have been amended.
Claims 23, 30, and 36 have been cancelled.
Claims 21, 22, 24-29, 31-35, and 37-40 remain pending. 

Allowable Subject Matter
Claims 21, 22, 24-29, 31-35, and 37-40 are allowed, respectfully renumbered as claims 1-17. The following is an examiner’s statement of reasons for allowance: Independent claims 21, 28, and 34 have been amended to include the limitations of now-cancelled claims 23, 30, and 36 including previously identified subject matter that distinguishes the claims from the prior art of record.  See the action dated 9/7/2021 as well as the prosecution history of parent application 15/143396, US Patent 10581793.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477